          Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 1 of 23
   I I



AL'G si P,hl2^24

                       UNITED STATES DISTRICT COURT

                         DISTRICT OF NEW HAMPSHIRE

                              Civil Case No. 20-cv-517-PB




 SOLER V. NEW HAMPSHIRE GOVERNOR CHRISTOPHER T. SUNUNU, ET AL




                         REPORT OF GUARDIAN AD LITEM




         On April 1. 2021, the undersigned Guardian Ad Litem (GAL), John E. Laboe,

 Esq., received an appointment from the Clerk of this Court to act as GAL for William

 Soler, Jr., as concerns the issue of whether William Soler, Jr. has the capacity to

 initiate and prosecute litigation before this Court. The precise wording of the Order

 was that the GAL’s appointment was “for the purposes of(1) determining Mr. Soler’s

 capacity to bring action in his own name; (2) obtaining a copy of the Probate Court

 order that appointed a guardian; and (3) filing a copy of records concerning Mr.

 Soler’s guardianship.

         The GAL has conducted his efforts under this appointment with the

 foundational premise that the “determination” of Mr. Soler’s capacity to bring an

 action in his own name is to be made on the basis of whether the Probate Judge in

 guardianship matter Case No. 317-2018-GI-00414 ever affirmatively ruled that Mr.

 Soler lacked the capacity to “initiate, defend, or settle lawsuits” in his own right.




                                            1
        Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 2 of 23




      This premise is based on statutory principles considered “black letter law.

These principles are found under NH RSA 464-A:9(IV) which mandates that a ward

is deprived of only those legal rights which are expressly enumerated by the court

as rights the ward is incapable of exercising.   Stated differently, that which is not

expressly removed by order of the court, based upon specific findings, remains a right

and power still fully intact in the hands of the ward and undiminished by the

guardianship proceedings.

      The 6^^ Circuit - Concord - Probate Division (the Probate Division) initially

ordered the establishment of a guardian over the person and the estate of Mr. Soler

by order dated July 29, 2018 (Notice dated July 31, 2018), Case No. 317-2018-GI-

00414. The GAL filed this Court’s order of appointment with the Probate Division

but, nonetheless, was denied access to the guardianship record, thereby compelling

the GAL to file a Motion for Copy of the Entire File (dated April 27, 2021). This

Motion ultimately succeeded before the Probate Division after multiple hearings and

by order dated August 12, 2021, the Probate Division allowed the GAL to have a copy

of the relevant portions (being the majority of pleadings and orders) of the Probate

Division’s record in Mr. Soler’s guardianship case.

      The Probate Division prepared the package of documents being released to the

GAL who obtained possession of that package for the first time on August 12, 2021.

      Attached as Exhibit A hereto is the original Probate Division order

establishing the initial guardianship over the person and estate of Mr. Soler dated

July 29, 2018 (Notice dated July 31, 2018). Neither in this initial order, nor at any



                                          2
        Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 3 of 23




time during the course of this guardianship, did the Probate Division act to disallow

Mr. Soler’s right and power to “initiate, defend and settle lawsuits.” Further, by order

dated January 13, 2020, the Probate Division terminated the guardianship over the

estate of Mr. Soler, leaving only a guardianship over the person.

      At several points in the course of the guardianship, to date, the Probate

Division restated precisely which rights were being taken from the ward and made

the province of the guardian. The last iteration of which rights disallowed to the

ward occurred in an order dated March 4, 2021 and is attached hereto as Exhibit B.

      In conclusion, therefore, the GAL finds that William Soler, Jr. has the capacity

to bring an action before this Court in his own name. Attached hereto as Exhibits A

and B are the two essential documents fully support the GAL’s conclusion. The GAL

stands at the disposal of the Court should it have any questions or further

instructions.




                                               Respectfully submitted.




D^e




                                           3
                   Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 4 of 23




                                    THE STATE OF NEW HAMPSHIRE
r                                              JUDICIAL BRANCH
                                                NH CIRCUIT COURT
    6th Circuit - Probate Division - Concord                                        Telephone; 1-855-212-1234
    32 Clinton Street                                                           TTY/TDD Relay:(800)735-2964
    Concord NH 03301                                                               ht4)://www.courts.state.nh.us

                                               NOTICE OF DECISION

    Case Name:            Guardianship of William Soler, JR
    Case Number:          317-2018-GI-00414

    Notice to Parties:


    On July 29, 2018, Judge Margaret Ann Moran issued orders relative to:

    Hearing on the Petition For Guardian Of Incapacitated Person

    A Bond Order has been issued for the proposed guardian, the Office of Public Guardian, to file a
    bond as ordered. A copy of said Order is being issued to the active parties of this case.

    Please review all e-mails and mail which may contain orders, notices or important information about
(   your case.


    Any Motion for Reconsideration must be filed with this court by August 10, 2018. Any appeals to the
    Supreme Court must be filed by August 30, 2018.



    July 31, 2018                                             Sharon A. Richardson
                                                              Clerk of Court

    C: William Soler, JR; Office of Public Guardian; Heather Dunion Neville, ESQ; William Soler; Sandra
    F. Bloomenthal, ESQ; Amy B. Davidson, ESQ




L
    NHJB-2437*FPe (05/23/2017)
                    Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 5 of 23
                                                                                                                                          Filed
                                                                                                                  Pile Date: 7/31/2018 9:07 AM
                                                                                                     6th Circuit - Probate Division ● Concord
    For e-Filing only                                                                                                        E'Filed Document
                                    THE STATE OF NEW HAMPSHIRE
                                                   JUDICIAL BRANCH
r   Court Name:
                                                  http://www.courts.state.nh.us
                          6th Circuit - Probate Division - Concord
    Case Name;            William SQler,.lr.
    Case Number: ,^i7-2fliH-G!-nn4i4
     (if known)

                                                   FIDUCIARY BOND
    1.     Principal Office of Public Guardian(Guardian)                                        Telephone (603)224-8041
                      (Executor/Administrator/Guardian/Trustee liable for bond)
           Mailing address 2 Pillsburv St #400. Concord NH 03301
           Principal                                                                            Telephone
                       (Executor/Administrator/Guardianrrrustee liable for bond)
           Mailing address
    2.     Amount of bond (total value of estate unless otherwise ordered by the court) $                              10.000.00

           To the judge of probate for the county of Merrimack
    I, THE PRINCIPAL NAMED ABOVE, AGREE TO PAY THE JUDGE OF PROBATE THE AMOUNT OF
    THIS BOND IF I DO NOT FAITHFULLY PERFORM THE DUTIES OF MY OFFICE AS FIDUCIARY AS
    REQUIRED BY NEW HAMPSHIRE LAW. THIS OBLIGATION SHALL CONTINUE UNTIL I FULFILL
    ALL OF MY DUTIES AND SHALL BE BINDING ON MY ESTATE,

C   Linda Mallon
    Name of Filer
                                                                     /s/ IJnda MallQn_
                                                                         Signature of Filer
                                                                                                                     07/31/2018
                                                                                                                         Date
    Office of Public Guardian                                              (603)224-8041
    Law Firm, if applicable              Bar ID # of attorney              Telephone
    2 Pillsburv St #400                                                    courtmail@opgnh.orp
    Address                                                                E-mail
    Concord                            NH             03301
    City                              Stale         Zip code

                                                                     Isl
    Name of Filer                                                          Signature of Filer                              Date


    Law Firm, if applicable              Bar ID # of attorney              Telephone

    Address                                                                E-mail


    City                              State         Zip code

                                                             ORDER
    This bond is:               Q approved           □ not approved

    [U Recommended:
L
                                               Judge Margaret Ann Moran
    ^ Ordered by the Court;
                                                    08/09/2018
    NHJB-2137-Pe (01/01/2018)                                    Page 1 of 1

                                                                                                                                        33
                  Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 6 of 23




r                               THE STATE OF NEW HAMPSHIRE
                                            JUDICIAL BRANCH
                                             NH CIRCUIT COURT
     MERRIMACK COUNTY                                                6«'CIRCUIT- PROBATE DIVISION - CONCORD

                                                  In Re:
                                      Guardianship of William Soler, Jr.
                                         Case No. 317-2018-GI-00414

                               SUPPLEMENTAL ORDER ON PETITION FOR
                           GUARDIANSHIP OVER THE PERSON AND THE ESATE


             The parties appeared before the Court on July 25. 2018, for a Hearing on the Petition for
     Guardianship over the Person and Estate, filed by Christine O’Connor, Sr. Psychiatric Social Worker
     at the Secured Psychiatric Unit. The parties were initially before the Court on July 11, 2018. At that
     time, Amy Davidson, Esq., counsel for Mr. Soler, advised the Court that she had not had an
     opportunity to meet with her client to prepare for the Hearing. (Mr, Soler had rejected the services of
     the first attorney assigned to represent him.) The Court, therefore, continued the Hearing to allow
     Attorney Davidson an opportunity to meet with her client to prepare for the Hearing. (The Court
     subsequently, during the course of the next scheduled Hearing date, learned that Mr. Soler did not
^    meet with his attorney.)

            Sandra Bloomenthal, Esq., counsel for the parents, advised the Court on July 11,2018, that
     her clients did not object to the guardianship, but if a guardianship was to be ordered, wished to serve
     as the guardians. They objected to the Office of Public Guardian (OPG)serving as guardian.

           The case was initially scheduled to continue on July 20, 2018, but was required to be
     rescheduled to July 25, 2018, when a Spanish interpreter became unavailable to attend on July 20,
     2018.

             Present in the courtroom on July 25, 2018 were: Amy Davidson, Esq,, Attorney for William
      Soler; Christine O’Connor, Sr. Social VVorker for the Secure Psychiatric Unit; Stephanie Bradley
      APRN, Secure Psychiatric Unit; Allyson Moore, Rule 36 Attorney for the Petitioner; Heather Neville,
      Esq., Attorney for the Petitioner; Sandra Bloomenthal. Esq., Attorney for the parents of the proposed
      ward; Catalina Soler, Mother of the proposed ward; William Soler, Sr., father of the proposed ward;
      William Soler, Jr., proposed ward; Eric VanGelder. OPG; and Virginia Acosta, Interpreter.

         Initially, Mr. Soler stated that Attorney Davidson could remain with him at counsel table to
  assist him. but that he wished to represent himself. During the course of the Hearing, he stated he
  wanted Attorney Davidson to take over and to represent him. Further into the Hearing, he stated he
  did not want Attorney Davidson to continue to represent him. Attorney Davidson remained in the
  back of the courtroom for the majority of the remainder of the Hearing, to be available were Mr. Soler
^ to agree again to accept her assistance. The Court received testimony at the Hearing from




                                                                                                                34,
                  Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 7 of 23




    Petitioner’s witnesses, Christina O'Connor and Stephanie Bradley. The Court also received
    testimony from Mr. Soler. Counsel for Mr. Soler's parents stated, on the record, that Catalina Soler,
    mother, and William Soler, Sr., father, wished to serve as guardians, if a guardian was to be
    appointed. William Soler, Jr. stated that if a guardian were to be appointed, he would request that
    only his father serve.

            Although no testimony was offered by the Petitioner from a person who was present who
     witnessed the behavioral incidences set forth in the Amended Petition for Guardianship, the Court,
     nevertheless, finds, based on the testimony received by the Court, that the Petitioner has proven,
     beyond a reasonable doubt, the need for a guardianship to be granted over the person and the estate
     of William Soler, Jr.

             Mr. Soler is currently at the Secure Psychiatric Unit(SPU), where he was transferred in
     February 2018 from the Merrimack County House of Corrections. Mr. Soler has a diagnosis of
     Paranoid Schizophrenia, as well as medical diagnoses of thyroid issues and Diabetes. He has been
     in the mental health system since 2002. His psychiatric condition is treated with anti-psychotic
     medications. When Mr. Soler takes his medication, he is able to do well. When he refuses
     psychiatric medication, his symptoms worsen. When he came to the Psychiatric Unit in February, he
     was refusing medication. (Testimony C. O’Connor). Mr. Soler has refused psychiatric medication for
     a four-month period. However, fora two-week period in May, 2018, he did agree to take oral
     medication. Three days after that period, while the effect of the medication was still in his system, he
     was able to meet with Ms. Bradley, a meeting he requested, to give her an apology for his prior
C    behavior. He, however, stopped his medication three days before that meeting in May. Without
     medication, he is unable to move forward. His symptoms include delusion. He hears voices. He
     beiieves there is a conspiracy against him. He believes his food is poisoned and, therefore, refuses
     to eat it. He believes staff has tried to overdose him. He believes Adam Sandler is part of the
     conspiracy against him.(Testimony S. Bradley; Testimony W. Soler, Jr.). Mr. Soler, for the two
     months prior to the Hearing, has refused to interact with his clinician or attend group, (Testimony C.
     O’Connor.). (Although he attended one group meeting the day before the Hearing.)

            Mr. Soler's mental health issues are worsening. If a patient goes untreated with a diagnosis of
    Schizophrenia, brain degeneration may occur which may not be reversible.(Testimony S. Bradley).
    Mr. Soler does not believe he has a mental illness. Testimony W. Soler, Jr. The Court finds that Mr.
    Soler is unable to make an informed decision about his need for medication. Without medication, his
    symptoms will continue. He does not have insight into his psychiatric illness, and he is unable to
    engage in a rational dialogue about treatment for his mental illness. Without being on medication and
    following a treatment plan, Mr. Soler will not be able to be referred to New Hampshire Hospital and
    will be required to remain at the Secure Psychiatric Unit. (Testimony C. O'Connor; S. Bradley).
    While at SPU, Mr. Soler has had three Personal Safety Emergencies(PSE), the most recent
    occurring on June 19, 2018, which resulted in Mr. Soler receiving medication by injection against his
    will, (Testimony C. O'Connor; S. Bradley). A PSE is called when there is a serious eminent risk of
    harm to Mr. Soler or others. (Testimony S. Bradley). The PSE which occurred in February 2018
    required the use of a four-point restraint. (Testimony S. Bradley). Mr. Soler’s behavior can vary from
    polite and interactive to demeaning and aggressive. Stephanie Bradley testified that she was
    removed from his treatment team after Mr. Soler wrote a sexually graphic letter about her addressed
f ) to “Prison (SPU) Personnel.” Mr. Soler, in his testimony, admitted to incidents which included having
                                                           2
                                                         In Re:
                                             Guardianship of William Soler. Jr.
                                              Case No. 317-2018-G1-00414
                 Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 8 of 23




r   been pepper sprayed (which he stated was for no reason); threatening to throw a cup of urine on
    staff; telling a nurse "to go f herself,” and disrobing the week before the Hearing in the day area. The
    Court finds that Mr. Soler is unable to make rational decisions about his psychiatric treatment at this
    time. He lacks the ability to make informed decisions about his illness and treatment. He cannot
    weigh the risks and benefits of treatment.

            The Court finds, based on the testimony received, as well as Mr. Soler’s demeanor,
    interactions and outbursts observed in the courtroom, that Mr. Soler is unable to make informed
    decisions about both his psychiatric and financial needs. Mr. Soler, when in the community, had a
    vehicle, received Social Security, and had a Section 8 Housing Voucher. The Court finds that Mr.
    Soler needs assistance to address and make appropriate financial decisions. The Court, therefore,
    finds it is necessary for the appointment of a guardian over both the person and the estate of William
    Soler, Jr.

             GUARDIAN

            The Petitioner requests the appointment of the Office of Pubiic Guardian to serve as guardian
    in this matter. The parents initially requested that both parents be appointed as guardian, Mr. Soler
    requested that only his father be appointed. The parents then stated that they would agree to just Mr.
    Soler, Sr. serving as guardian. The Court finds it Is appropriate for OPG to be appointed as guardian.
    Mr. Soler’s mother would not be appropriate, given that he has previously threatened his mother. He
    has also previously stated he did not want either of his parents to serve as guardian. Ms. O’Connor
C   described the relationship between Mr. Soler and his parents as fragile. He has sometimes refused
    to meet with them. While Mr. Soler's father was described as always having advocated for his son,
    Ms. O'Connor testified that the last two voicemails left by Mr. Soler, Sr. were of a threatening nature.
    The Court finds that it is in Mr. Soler’s best interest for an independent guardian, the Office of Public
    Guardian, to be appointed at this time. The Court ORDERS that OPG is to maintain ongoing contact
    with Mr. Soler’s parents and is authorized to share with them information about Mr. Soler’s healthcare
    needs, medications and treatment plan. However, the sole decision maker with regard to issues of
    treatment and medication remains OPG.


    So Ordered.


    August    ^ ,2018
    Date                                                   Hon. Margare'-Ann Moran, Judge




L                                                         3
                                                       In Re:
                                           Guardianship or William Soler, Jr
                                            Case No. 317-2018-GI-00414
                     Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 9 of 23




                                     THE STATE OF NEW HAMPSHIRE
                                            JUDICIAL BRANCH
.r   6th Circuit - Probate Division - Concord
                                             NH CIRCUIT COURT
                                                                                       Telephone: 1-855-212-1234
     32 Clinton Street                                                             TTYn'DD Relay:(800)735-2964
     Concord NH 03301                                                                 http://www.courts.state.nh.us

                                 GUARDIAN OVER THE PERSON AND ESTATE
                                                ORDER

     Case Name:            Guardianship of William Solar, JR
     Case Number:          317-2018-GI-00414

     After a hearing held at this court, and upon due consideration of the petition for guardianship filed by
     Christine O'Connor and all the evidence proffered thereon, the court renders the following findings
     as required by RSA 464-A:9, III (a)-(d), namely:
        (a) William Solar JR ("ward") is incapacitated,
        (b) Guardianship is necessary as a means of providing for the ward's continuing care,
            supervision, and rehabilitation and for the prudent management of the ward's property and
            financial affairs,
        (c) There are no available alternative resources, which are suitable with respect to the ward's
            welfare, safety or rehabilitation and for the prudent management of the ward's property and
            financial affairs,
        (d) Guardianship is appropriate as the least restrictive form of intervention consistent with the
C           preservation of the ward's civil rights and liberties.
     The court finds that the ward is Incapable of exercising the following rights, namely, the right to:
       Travel or decide where to live.
         Refuse or consent to medical or other professional care, counseling, treatment or service,
         including the right to be admitted or discharged from any hospital or other medical Institution
         providing such at the lawful direction of the guardian of the person.
         Have access to, grant release of, withhold, deny, or refuse authorization for the guardian of the
         person to obtain access to and release of the ward's confidential records and papers insofar as
         the same may be reasonably needed by the guardian of the person to ensure that the ward’s
         mental, emotional and physical health concerns are properly addressed and treated.
         Possess or manage real or personal property or income from any source.
         Lend or borrow money.
         Pay or collect debts.




L
     NHJB-2445-Pe (06/19/2015)

                                                                                                                      37
                   Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 10 of 23



     Case Name: Guardianship of William Soler. JR
     Case Number: 317-2018-GI-00414

^ GUARDIAN OVER THE PERSON AND ESTATE - ORDER
        Cancel, reject, or oppose any authority or power of the guardian of the estate duly exercised
        pursuant to this order.
         Make contracts or grant power of attorney or other authorizations.


        See Supplemental Order

                                                APPOINTMENT

     The court appoints Office of Public Guardian as guardian over the person and the estate of the
     ward. The guardian's mailing address is 2 Pillsbury Street Suite 400 Concord, NH 03301 and
     his/her telephone number is Work: 603-224-8041. The guardian is granted the right to exercise
     those rights as specified in this document, subject to any limitations imposed upon the guardian under
     RSA 464-A, and such other limitations including but not limited to those listed in this document. The
     guardian of the person and estate shall act with respect to the ward in a manner which safeguards, to
     the greatest extent possible, the ward’s civil rights, and shall restrict the ward's personal freedom only
     to the extent necessary.

                                    GUARDIANSHIP OF THE PERSON

     The guardian of the person shall have all the rights and powers specified herein, subject to those
(    orders and limitations also specified herein, namely:
        The right and authority to determine where the ward travels or lives.
         The right and authority to determine if refusal should be made or consent should be given to any
         medical or other professional care, counseling, treatment, or service provided however, that:
         a. The guardian of the person shall not have the right or authority to place the ward In the New
              Hampshire Hospital or a similar state institution, except pursuant to RSA 464-A:25 I,(a),
             without the prior approval of the court; and
         b. The guardian of the person shall not have the right or authority to give consent to or contract
            for psychosurgery, electroshock therapies, sterilization or any other experimental or
             extraordinary treatment or procedure of any nature without the prior approval of the court.
         The right and authority to gain access to all confidential records and papers of the ward for the
         limited purpose of assessing and addressing the ward's personal needs and concerns from time to
         time.
         The duty to file an annual report of the present status, circumstances, and condition of the ward
         within ninety(90)days of each anniversary date of appointment in accordance with the provisions
         of RSA 464-A:35.
         To the extent not othenvise encompassed within the foregoing, the guardian of the person shall
         have all of the rights, powers and authorities set forth in RSA 464-A:25.




     NHJB-2445-Pe (06/19/2015)
                   Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 11 of 23



    Case Name: Guardianship of William Soler. JR
    Case Number: 317-2018-GI-Q0414
    GUARDIAN OVER THE PERSON AND ESTATE - ORDER

                                    GUARDIANSHIP OF THE ESTATE

    The guardian of the estate shall have all the rights and powers specified herein, subject to those
    orders and limitations also specified herein, namely:
        The guardian of the estate shall have authority to exercise all of the rights and powers set forth
        in RSA 464-A:26, 1 and II, except the following, which shall not occur or be undertaken without
        prior written court approval in each instance.
             The guardian over the estate:
             a. Shall not make any gift of any property or assets of the ward,
             b. Shall not sell, mortgage, pledge, lease, or exchange any property of the ward,
             c. Shall not purchase any undivided fractional part of real estate,
             d. Shall not purchase a homestead for the ward,
             e. Shall not use funds from the ward’s estate for room, board, or support which the guardian
                of the estate or the spouse, parent, or child of the guardian of the estate have furnished the
                ward.
             f. Shall not apply any assets of the ward's guardianship to the guardian of the estate's own
                personal benefit, whether or not as compensation for services or out-of-pocket expenses.
        The guardian over the estate shall hold all assets of the ward's guardianship in the name of the
        ward with a notation of the name of the guardian of the estate, and shall not be held in the name
(       of a nominee.
        The guardian of the estate shall render annual accountings in accordance with RSA 464-A:36, and
        a final accounting In accordance with RSA 464-A:40.




e
    NHJB-2445-Pe (06/19/2015)
                    Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 12 of 23



    Case Name; Guardianship of Wilham Solar. JR
    Case Number: 317-2018-GI-00414

^ GUARDIAN OVER THE PERSON AND ESTATE - ORDER

    This order shall become effective only upon receipt and approval of the bond which the guardian has
    been ordered to file, and the court’s further signature below acknowledging and approving the filing of
    the bond.



    ^ Judge Signature:




    July 29. 2018
     Date                                                       Judge Marg^l AnrhMoran



    The bond as ordered having been filed and approved, the above order is Issued and effective this
    date.


     □ Recommended:
(


          Ordered by the Court:

                                     Judge Margaret Ann Moran
                                          08/09/2018




c
     NHJB-2445-Pe (06/19/2015)
                  Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 13 of 23



    Case Name: Guardianship of WiHiam Solar. JR
    Case Number: 317-2018-GI-0Q414
    GUARDIAN QVER THE PERSON AND ESTATE - ORDER

                                            NOTICE TO WARD

    THE WITHIN ORDER APPOINTS OFFICE OF PUBLIC GUARDIAN AS GUARDIAN OVER YOUR
    PERSON AND ESTATE. YOU HAVE THE RIGHT TO APPEAL THIS ORDER AND THE
    GUARDIANSHIP APPOINTMENT(S). IN ORDER TO CLAIM YOUR APPEAL, YOU MUST FILE A
    NOTICE OF APPEAL AND EIGHT(8)COPIES THEREOF WITH THE CLERK OF THE NEW
    HAMPSHIRE SUPREME COURT WITHIN THIRTY (30) DAYS OF THE DATE OF THIS NOTICE TO
    YOU OF THIS DECISION. YOU HAVE THE RIGHT TO SEEK ALTERATION OR TERMINATION OF
    THIS GUARDIANSHIP AT ANY TIME.

    ANY APPEAL TO THE NEW HAMPSHIRE SUPREME COURT SHOULD BE ADDRESSED AS
    FOLLOWS:
                             Clerk of Court
                             New Hampshire Supreme Court
                             One Charles Doe Drive
                             Concord, New Hampshire 03301




(




    NHJB-2445-Pe (06^19/2015)
        Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 14 of 23




                                 THE STATE OF NEW HAMPSHIRE
                                        JUDICIAL BRANCH
                                                 NH CIRCUIT COURT
6th Circurt - Probate Division - Concord                                                 Telephone:1-856-212-1234
2 Charles Doe Drive, Suite 1                                                        TTY/TDD Relay:(800)735-2964
Concord NH 03301                                                                       http://www.courts.8tate.nh.us
                                                  BOND ORDER

Case Name;             Guardianship of William Soler, JR
Case Number:           317-2018-GI-00414



Upon consideration of the petition for guardianship, it is decreed that the petition be granted and letters
of guardianship be issued. Prior to the issuance of said letters and order, Wanda J. Duryea; Office of
Public Guardian is ordered to file with the court, within^days of this order, a fiduciary t^nd in the
amount of$ 10.000.00.
      without sureties
      this bond shall be e-filed using the Fiduciary Bond (NHJB-2137-Pe)
□     with corporate sureties
      The original bond with corporate sureties must be mailed to:
      6th Circuit - Probate Division - Concord
      2 Charles Doe Drive, Suite 1
      Concord NH 03301




     Ordered by the Court:



March 4. 2021
Date                                                             Judge Margot AntrMoran




                      Clerk's Notice
                      Document sent to parties
                      on 03/04/2021
                      Any motion for reconsideration must be filed within
                      10 days of the date of this notice. Any appeal to
                      Supreme Court must be filed within 30 days of the
                      date of this notice.




NHJB-2974-Po (09/24/2016)



                                                                                                                       13
        Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 15 of 23




                         THE STATE OF NEW HAMPSHIRE
                                        JUDICIAL BRANCH
                                         NH CIRCUIT COURT
MERRIMACK COUNTY                                                ^CIRCUIT - PROBATE DIVISION -CONCORD

                              In re: Guardianship of William Soler, Jr.
                                     Case No. 317-2018-GI-00414


ORDER ON MOTION FOR SUCCESSOR GUARDIAN. MOTION TO TERMINATE GUARDIANSHIP


       A hearing was scheduled on March 3.2021,for what was to be the third day of hearing on the
Motion to Temninate the Guardianship and Further Orders to be issued on the Motion for Successor
Guardian. A Motion to Appoint Wanda J. Duryea as Successor Guardian was filed on behalf of the
ward, William Soler, Jr., by his counsel on February 24.2021. All parlies have stated that they are in
agreement writh the motion, although funding has now been obtained for Tri-County CAP to service the
successor guardian. The prior Court order stated that if funding was obtained and a successive guardian
was needed, Tri-County CAP would be appointed. At the hearing, all parties confirmed that they now
agreed to Wanda J. Duryea being appointed successor guardian. Ms. Duryea, who has been involved
In these hearings providing representation to Catalina Soler and William Soler, Sr, has known and
worked with the family for over a year. The Court, at this time, given the agreement of all parties, is
appointing Wanda J. Duryea as successor guardian.

       In appointing Ms. Duryea, the Court rescinds the Prior Order to Appoint Tri-County CAP as
guardian if funding became available. The ward, William Soler, Jr, stat^ in his Motion to Appoint
Wanda Duryea as Successor Guardian that if she was appointed, he would withdraw his Pending
Motion to Terminate the Guardianship. On the record, VVilliam Soler, Jr, through counsel confirmed that
with the appointment of Ms. Duryea,the Motion to Terminate was withdrawn. The Court, therefore, did
not proce^ with further hearing on the Motion to Terminate the Guardianship on March 3,2021.

       The Court, therefore, orders as follows:

          1. Motion for Successor Guardian granted, appointing Wanda Duryea as successor
             guardian.

          2. Motion to Terminate the Guardianship withdrawn.

So Ordered.

Date
              ^bhl'3-l
                                                   Hon. Margaret<^^nrn4Qmn, Judge
          Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 16 of 23




                                THE STATE OF NEW HAMPSHIRE
                                           JUDICIAL BRANCH
                                            NH CIRCUIT COURT
6th Circuit - Probate Division - Corword                                         Telephone: 1-855-212-1234
2 Charles Doe Drive. Suite 1                                                 TTY/TOD Relay:(800)735-2964
Concord NH 03301                                                                http;//www.courts.state.nh.us

                                     GUARDIAN OVER THE PERSON
                                              ORDER
Case Name:            Guardianship of William Soler, JR
Case Number:          317-2018-GI-00414


Having granted the motion to terminate estate guardianship on January 13, 2020 and granted the
Motion for Successor Guardian on March 03, 2021, the court renders the following findings as
required by RSA 464-A:9, III (a)-(d), namely:
   (a) William Soler JR ("ward") is incapacitated,
   (b) Guardianship is necessary as a means of providing for the ward's continuing care,
       supervision, and rehabilitation,
   (c) There are no available alternative resources which are suitable with respect to the ward’s
       welfare, safety or rehabilitation,
   (d) Guardianship is appropriate as the least restrictive form of intervention consistent with the
       preservation of the ward's civil rights and liberties.
The court finds that the ward is incapable of exercising the following rights, namely, the right to:
  Travel or decide where to live.
    Refuse or consent to medical or other professional care, counseling, treatment or service,
    including the right to be admitted or discharged from any hospital or other medical institution
    providing such at the lawful direction of the guardian of the person.
    Have access to, grant release of, withhold, deny, or refuse authorization for the guardian of the
    person to obtain access to and release of the ward’s confidential records and papers insofar as
    the same may be reasonably needed by the guardian of the person to ensure that the ward's
    mental, emotional and physical health concerns are properly addressed and treated.
    Cancel, reject, or oppose any authority or power of the guardian of the person duly exercised
    pursuant to this order.
    Make contracts or grant power of attorney or other authorizations.




NHJB-2446-Pe {06/14/2019)

                                                                                                          IX
          Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 17 of 23




Case Name; Guardianship of William Soler. JR
Case Number: 317-2018-G1-00414
GUARDIAN OVER THE PERSON - ORDER
                                           APPOINTMENT
The court confirms the appointment of Wanda J. Duryea as successor guardian over the person of
the ward. The guardian's mailing address is 1137 Meaderboro Rd Farmington NH 03835 and
his/her telephone number is Work: 603-923-2793. The guardian is granted the right to exercise
those rights as specified in this document, subject to any limitations imposed upon the guardian under
RSA 464-A, and such other limitations Including but not limited to those listed in this document. The
guardian of the person shall act with respect to the ward in a manner which safeguards, to the
greatest extent possible, the ward’s civil rights, and shall restrict the ward's personal freedom only to
the extent necessary.
                               GUARDIANSHIP OF THE PERSON
The guardian of the person shall have all the rights and powers specified herein, subject to those
orders and limitations also specified herein, namely:
   The right and authority to determine where the ward travels or lives.
   The right and authority to determine if refusal should be made or consent should be given to any
   medical or other professional care, counseling, treatment, or service provided however, that:
   a. The guardian of the person shall not have the right or authority to place the ward in the New
      Hampshire Hospital or a similar state institution, except pursuant to RSA 464-A:25 I,(a),
      without the prior approval of the court; and
    b. The guardian of the person shall not have the right or authority to give consent to or contract
       for psychosurgery, electroshock therapies, sterilization or any other experimental or
       extraordinary treatment or procedure of any nature without the prior approval of the court.
   The right and authority to gain access to all confidential records and papers of the ward for the
   limited purpose of assessing and addressing the ward's personal needs and concerns from time to
   time.
   The duty to file an annual report of the present status, circumstances, and condition of the ward
   within ninety(90)days of each anniversary date of appointment in accordance with the provisions
   of RSA 464-A:35.
   To the extent not otherwise encompassed within the foregoing, the guardian of the person shall
   have all of the rights, powers and authorities set forth In RSA 464-A:25.
   The general power to give or withhold consent to medical treatment under RSA 464-A:25, 1 (d)can
   Include the power to withdraw life-sustaining treatment, in appropriate circumstances, without prior
   court approval. See In Re Guardianship of L.N., 173 N.H.-(decided February 19, 2020).
    Initial guardianship over the person and estate was granted July 19, 2018.




NHJB-2446-P© (06/14/2019)
         Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 18 of 23




Case Name: Guardianship of William Soler. JR
Case Number: 317-2018-GI-00414
GUARDIAN OVER THE PERSON « ORDER



This order shall become effective only upon receipt and approval of the bond which the guardian has
been ordered to file, and the court’s further signature below acknowledging and approving the filing of
the bond.




^ Judge Signature:




March 4. 2021
Date                                                   Judge Margot AnirMoran




The bond as ordered having been filed and approved, the above order is issued and effective this
date.




^ Ordered by the Court:



March 4. 2021
Date                                                   JudgeMargSet An^^Moran




NHJB-2446-Pe(06/14/2019)
          Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 19 of 23




Case Name; Guardianship of William Soler. JR
Case Number: 317-2018-GI-00414
GUARDIAN OVER THE PERSON.ORDER


                                         NOTICE TO WARD

The within order appoints Wanda J. Duryea as successor guardian over your person. You have the
right to seek alteration or termination of this guardianship at any time.

You have the right to appeal this order and the guardianship appointment(s). To appeal, you must file
a notice of appeal with the clerk of the New Hampshire Supreme Court within thirty(30)days of the
date of this notice.

Unless filed electronically in accordance with the New Hampshire Supreme Court rules, any appeal to
the New Hampshire Supreme Court should be addressed as follows:


                               Clerk of Court
                               New Hampshire Supreme Court
                               One Charles Doe Drive
                               Concord, New Hampshire 03301




NHJB-2446-Pe (08/14/2019)
         Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 20 of 23




                                THE STATE OF NEW HAMPSHIRE
                                           JUDICIAL BRANCH
                                            NH CIRCUIT COURT
6th Circuit - Probate Division - Concord                                       Telephone: 1-855-212-1234
2 Charles Doe Drive, Suite 1                                                nrn'DD Relay:(800)735-2964
Concord NH 03301                                                              http://www.coufts.state.nh.us

                                           NOTICE OF DECISION

Case Name:            Guardianship of William Soler, JR
Case Number:          317-2018-GI-00414

Notice to Parties:


On March 03, 2021 and March 04, 2021, Judge Margaret Ann Moran issued orders relative to:

Motion to Appoint Wanda Duryea as Successor Guardian;

Order on Motion for Successor Guardian, Motion to Terminate Guardianship;

and

Guardian Over The Person Order.

Please review all e-mails and mail which may contain orders, notices or important information about
your case.


Any Motion for Reconsideration must be filed with this court by March 14, 2021. Any appeals to the
Supreme Court must be filed by April 03, 2021.



March 04, 2021                                            Sharon A. Richardson
                                                          Clerk of Court

C: William Soler, JR (regular mailed); William Soler, SR (regular mailed); Catalina Soler (regular
mailed): Amy B. Davidson, ESQ; Wanda J. Duryea; Tracy M. Culberson, ESQ; NH Hospital; Tri-
County CAP, Inc.; DHHS; Michael Richard Grandy, ESQ




NHJB-2437-FPe(05/23/2017)

                                                                                                              5.
          Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 21 of 23




                                THE STATE OF NEW HAMPSHIRE
                                       JUDICIAL BRANCH
                                                NH CIRCUIT COURT
6th Circuit - Probate Division - Concord                                                      Telephone: 1-855-212-1234
2 Charles Doe Drive, Suite 1                                                              TTY/TDD Relay:(800)735-2964
Concord NH 03301                                                                             http://www.courts.state.nh.us


                                    CERTIFICATE OF APPOINTMENT
                                        (Letter of Appointment)



Case Name:            Guardianship of William Soler, JR
Case Number;          317-2018-GI-00414

On March 04. 2021, the following person(s) was/were appointed to perform the duties of successor
guardian(s) over the person of William Soler, JR, c/o NH Hospital 36 Clinton Street Concord NH
03301 . The named guardian{s) accepted this responsibility.

Guardian(s)
Wanda J. Duryea                       1137 Meaderboro Rd                                  Work: 603-923-2793
                                      Farmington NH 03835

The rights, duties, and powers of the guardian(s) are stated In orders issued by the court and are
limited or restricted as expressly stated in those documents.



This document certifies that this appointment did occur as stated and remains In effect as dated
below.


I certify that this is a true and correct copy of the Certificate of Appointment existing in the official
court record In this case.

March 04, 2021                                               /s/ Sharon A. Richardson
                                                                 Clerk of Court
                                                                 State of New Hampshire
                                                                 Merrimack County




This electronic certification stamp meets the statutory requirement for certified or attested documents pursuant to
Supolemental Rules of the Circuit Court of New Hampshire for Electronic FilinQ.
NHJB-25O6-P0(06/19/2015)

                                                                                                                      l^)
          Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 22 of 23




                                            IMPORTANT INFORMATION
                                             Guardianship Over Person
                                                   Incapacitated


Forms enclosed:

Guardian Over Person Order. Must be kept by the guardian for the records of the guardianship. The
order specifies the rights, duties and powers of the guardian.

Certificate of Appointment(Letter of Appointment with court seal). Must be kept by the guardian for
the records of the guardianship. Additional Certificates of Appointment may be obtained from the
probate division for an additional fee.

Following are the forms that are likely to be required for this case;

Annual Report of the Guardian of the Person RSA 464-A:35 requires that the guardian of an
Incapacitated person (ward)file an annual report each year to report on the genera! status of the
ward. This form serves as that report.

Motion To Terminate Guardianship This form is filed with the court to request that a guardianship be
terminated.

Other forms mav be required. Unless otherwise allowed, all filings are to be done
electronically through the Electronic Services icon at the courts website:
www.courts.state.nh.us




This electronic certification stamp meets ttie statutory requirement for certified or attested documents pursuant to
Supplemental Rules of the Circuit Court of New Hampshire for Electronic Filing.
NHJB-2506-Pe (06/19/2015)
          Case 1:20-cv-00517-PB Document 12 Filed 08/31/21 Page 23 of 23




                                THE STATE OF NEW HAMPSHIRE
                                       JUDICIAL BRANCH
                                                NH CIRCUIT COURT
6th Circuit - Probate Division - Concord                                                       Telephone 1-855-212-1234
 2 Charles Doe Drive, Suite 1                                                             TTY/TDD Relay:(800)735-2964
Concord NH 03301                                                                             http://www.courts.state.nh.us

                                           IMPORTANT DUE DATES


Case Name:            Guardianship of William Soler, JR
Case Number:          317-2018-GI-00414


The court has appointed Office of Public Guardian; Wanda J. Duryea as guardian(s) in this case. If
there is an attorney for the fiduciary, the signed certificate of appointment has been sent to the
attorney’s office. Please note the following forms are due on the dates listed below.

                     Form Name                                        Due Date
                     Annual Report                                    August 08, 2021

Please Note:
If you fail to file these forms on time, you may be subject to late fees and/or an order to appear before
the court. An information sheet describing the forms and instructions which may be needed for this
case is enclosed.

The guardian is responsible for notifying the court of address changes for any party in the case.




March 04, 2021                                                    Sharon A. Richardson
                                                                  Clerk of Court


C: Wanda J. Duryea
(e-Served and regular mailed)




This electronic certification stamp meets the statutory requirement for certified or attested documents pursuant to
Supplemental Rules of the Circuit Court of New Hampshire for Electronic Filing.
NHJB-2506-Pe (06/19/2015)
